Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (5257680) in view of Clingman et al (2005/0022619).
Corcoran (figures 1, 4) shows an apparatus, comprising: a turnbuckle-style support strut with tunable stiffness; wherein the turnbuckle-style support strut uses springs (25, figure 4) to provide the tunable stiffness to support a given application, the turnbuckle-style support strut includes a threaded housing (figure 1, threaded between parts 28, 30) to allow for a turnbuckle-style connection in which end fittings are drawn in or extended out by rotation of the threaded housing (figure 5 showing changes in distance), the threaded housing includes a threaded plunger (20, col 6 line 8 for threads), the springs are mounted along an axis of the threaded plunger within the threaded housing, the opposing springs are separated by a flange (22, figure 4) extending radially from the threaded plunger, with the opposing springs on opposite sides of the flange, a spring resistance force is provided by movement of the flange 
Corcoran does not show the springs being opposing stacks of one or more Belleville spring washers.
Clingman discloses the use of springs being opposing stacks of one or more Belleville spring washers.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Corcoran’s structures to show the springs being opposing stacks of one or more Belleville spring washers as taught by Clingman since both springs provide the same function of compression and de-compression for the dampers and one having ordinary skill in the art would have found it obvious to substitute one type of spring for another as long as the springs provide the needed compression function.
Per claim 2, Corcoran as modified further shows the Belleville spring washers are preloaded to support an axial travel range while ensuring that the Belleville spring washers remain under load to prevent chatter.
	Per claim 3, Corcoran as modified further shows the axial travel range is tailorable (by the adjustment of part 28, 30 and the threads), based on a length of the turnbuckle-style support strut and a configuration of the Belleville spring washers.
	Per claim 4, Corcoran further shows the turnbuckle-style support strut contains threaded interfaces (threads of part 28, 30) at each end to allow for turnbuckle-style 
	Per claim 5, Corcoran further shows one of the threaded surfaces has right hand thread (the cap 28), and an opposing one of the threaded interfaces has a left-hand thread (the thread of part 30). 
	Per claims 6-7, Corcoran as modified further shows the threaded interfaces include the threaded plunger and the threaded housing having opposite threads to allow for a turnbuckle-style connection, the Belleville spring washers are mounted along an x-axis of the threaded plunger, within the threaded housing, and within a rotation locking cap (28).
	Per claim 10, Corcoran as modified further shows the Belleville spring washers provide the tunable stiffness, based on a configuration of the Belleville spring washers comprised of a number of the Belleville spring washers, dimensions of the Belleville spring washers and material composition of the Belleville spring washers.
	Per claim 11, Corcoran as modified further discloses the apparatus used in aircraft (the dampers of the engine can be part of a portion of an aircraft), and being fabricated accordingly.
	Per claims 12-18, 21-22, Corcoran as modified et al further shows the method of coupling a turnbuckle-style support strut with tunable stiffness to one or more structures; wherein the turnbuckle-style support strut uses opposing stacks comprised of one or more Belleville spring washers to provide the tunable stiffness to support a given application, wherein the Belleville spring washers are preloaded to support an 
	Per claim 23, Corcoran as modified further shows a method, comprising: fabricating a turnbuckle-style support strut with tunable stiffness; wherein the turnbuckle-style support strut uses opposing stacks comprised of one or more Belleville spring washers to provide the tunable stiffness to support a given application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-18, 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different support struts with springs.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

5/22/2021